DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Regarding claim 1, in line 16 the term “during” should be changed to “for” in order to place the claim in better form.  
Regarding claim 14, in line 3 the term “during” should be changed to “for” in order to place the claim in better form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim depends from canceled claim 8. It appears claim 9 should now depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Jr. (US 5,914,143), hereon referred to as “Carroll”, in view of Dejmek et al. (US 8,563,060 B2), Knueven et al. (US 2013/0251819 A1) and Louvet et al. (US 7,960,176 B2).
Regarding claim 1, Carroll teaches a process for treating fruit pieces (biological soft tissue as interpreted in view of page 3 lines 28-30 of Applicant’s specification) for preservation in a refrigerated environment (abstract; column 2 lines 61-65), where the method comprises submerging the tissue in a solution comprising sucrose, dextrose (glucose) and fructose (column 3 lines 4-7), applying a vacuum to the tissue then releasing the vacuum (column 3 lines 14-19), and then placing the tissue into refrigerated storage for preservation over a prolonged period of time (column 3 lines 24-34). 
During the vacuum treatment, a suitable vacuum is applied for a “sufficient time” to remove at least a portion of the air and/or other gases from the tissue (column 3 lines 14-18), which would naturally require holding a desired degree of vacuum within the chamber. Since the particular duration of vacuum application (and holding) would vary based on the desired degree of air/gas removal, this is step construed to be “keeping the minimum pressure in a pressure holding step during a specific amount of time”.
Regarding the submerging, the tissue is placed in a perforated basket with a perforated lid, and the combination is submerged in to the solution as stated above. This is construed to be synonymous with “immersing” as claimed. The refrigerated storage temperature can be 4oC (column 4 lines 12 and 29-32). Since Carroll teaches the refrigerated storage at 4oC and preservation lasts for three months, the teaching is construed to be “keeping the temperature in the range during the entire cooling” and “extended cold storing of the biological soft tissue comprising a step of preservation of the tissue”. It is noted that sucrose, dextrose and fructose as taught by Carroll are cell protecting agents as disclosed by Applicant (page 2 lines 16-19), therefore Carroll is also construed to teach cell protecting agents.
Although Carroll teaches submerging the tissue in solution and applying a vacuum as stated above, which appears to be the same method to introduce the cell protecting agents into the extra and intra cellular spaces of the tissue (specification page 14), the reference does not explicitly teach the cell protecting agents are introduced into the extracellular and intracellular space of the biological soft tissue. The reference is also silent on the duration of pressure decrease.
Dejmek et al. teaches a method for conserving a plant food material (abstract) including fruits (column 3 line 40), comprising introducing one or more cell protecting agents (column 2 lines 56-65) into the extracellular and intracellular space of a biological soft tissue by immersion of the tissue in a solution of the agents, and impregnating said tissue by applying and subsequently releasing a vacuum (column 3 lines 55-60; column 4 lines 7-33). The vacuum can be applied over a period of 30 seconds to 60 minutes (column 4 lines 44-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to introduce the cell protecting agents into the extracellular and intracellular space of the tissue by vacuum impregnating via pressure reduction since doing so is known in the art of cold preservation of biological soft tissues, in order to facilitate and ensure penetration of the protecting agents into the appropriate parts of the tissue cells thereby enhancing freeze tolerance (Dejmek et al. column 3 line 63 to column 4 line 3) in the case that the tissue is unintentionally frozen during storage, transport and/or by an unskilled consumer, since Carroll already suggests wanting absorption of the preservative solution into the tissue (column 3 lines 20-24) and therefore to similarly facilitate said absorption thereby reducing production time by minimizing or eliminating further submerging time required by Carroll, and to minimize damage, reduced water-holding capacity, loss of nutrients, lipid oxidation, formation of off-flavors, and unpleasant taste and texture associated with crystallization during any potential freezing (Dejmek et al. column 1 line 67 to column 2 line 5).
Regarding the limitation of “gradually decreasing…minimum pressure”, Caroll does not specifically teach this feature. 
Dejmek et al. further teaches that the tissue may be disrupted by a too fast rate of application of vacuum or pressure (column 4 lines 58-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the degree of vacuum (decrease pressure) over an extended period of time as claimed in order to prevent over-stressing the cells of the biological soft tissue which may result in undesirable damage, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of biological material and desired degree/rate of impregnation.
Carroll does not teach the solution comprises a surfactant.
Knueven et al. teaches an antimicrobial composition for microbial reduction on food (abstract), where the composition can include anionic surfactants to reduce surface tension on the food, thereby allowing for more thorough wetting (paragraph 23). The reference is analogous since it is directed to preservation of food products.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to use a surfactant in order to similarly facilitate more thorough wetting as taught by Knueven, thereby also facilitating uniform and thorough exposure of the tissue to the impregnation solution and subsequent absorption.
Carroll does not teach the step of extended cold storage comprises applying a cold chain which is not broken during the step of preservation. 
Louvet et al. teaches a method for determining whether a product being intended to be preserved under temperature conditions for a period of time is in a condition to be consumed (abstract), where breaks in the cold chain result in a loss of preservation duration, product degradation, and growth of bacteria (column 8 lines 43-57; column 11 lines 16-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll such that the extended cold storage comprises applying a cold chain which is not broken during preservation since Carroll already suggests maintaining refrigeration temperatures during the storage period (column 4 line 32), in order to maintain optimal storage and transport conditions in order to maximize product shelf life and minimize product degradation and pathogen growth, thereby maximizing consumer safety and minimizing waste, and since cold chains are known and common in the art for distribution and storage of food products, where substantial breaks in the chain are known to negatively impact the quality and shelf life of the products, and therefore to combine prior art elements according to known methods to yield predictable results in optimizing preservation and shelf life of foods (biological soft tissue) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claim 2, the combination applied above teaches the vacuum can be applied over a period of time, where Dejmek et al. provides an example of from 2 minutes 5 seconds to 2 minutes 55 seconds (column 11 lines 4-5).
Therefore the claimed duration would have been obvious for the same reasons stated for claim 1.
Regarding claim 3, Carroll teaches the vacuum can be held for a duration of 10 minutes (column 3 lines 9-10).
Dejmek et al. teaches the holding time can be performed for 1-30 minutes based on the plant tissue and the cryoprotective agent solution to be used (column 4 lines 49-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll to hold for up to 5 minutes since Dejmek et al. teaches impregnation can occur within 3 minutes (column 9 lines 21-24), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of tissue and solution used.
Regarding claim 4, the combination applied to claims 1 and 2 recite gradual pressure change over a period of time as recited for said claims. 
It would have been obvious to use the claimed duration for the pressure rising step for the same reasons stated for claims 1 and 2 above.
Regarding claim 9, in view of the rejection under 35 USC 112(d) above, the claim is construed to depend from claim 1. The combination of Carroll and Kneuven et al. applied to claim 1 teaches an anionic surfactant would have been obvious for the reasons stated above.
Regarding claim 10, Carroll does not teach a portion of the object is free from the impregnation solution, interpreted to mean that a portion of the object is not submerged.
However, there is no indication of record that this feature is critical, therefore maintaining a portion of the object unsubmerged would have been readily obvious to one of ordinary skill in the art at the time of the invention as a matter of manufacturing choice, a preference for handling the product (e.g. holding a portion of the product while submerging the remainder), and the shape/size of the food relative to the vessel holding said food and the level of solution therein.
Regarding claim 11, Carroll does not teach or otherwise indicate the method performs a PEF step (see whole document).
Regarding claim 14, Carroll teaches cooling to a temperature of 4oC and storing (column 4 lines 10-12). The duration of cooling would have been obvious since the claimed values would have been used during the course of normal experimentation procedures due to factors such as temperature of the cooling medium, initial temperature of the product, type and amount of product, etc.
Regarding claim 15, Carroll does not specify that the method is a “continuous” process. However, the method of the combination applied to claim 1 includes all the steps of applicant’s claimed process. Additionally, the court held the claimed continuous operation would have been obvious in light of the batch process of the prior art. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). Therefore, making the process of the prior art combination a continuous process would have been obvious to one of ordinary skill in the art at the time of the invention as a matter of manufacturing choice for a well-known and understood type of process, since there is nothing in the art that suggest the process cannot be continuous, and to increase manufacturing output/efficiency.
Regarding claim 16, the claim is construed to recite alternatives of a “sugar” (glucose, trehalose, and/or fructose), and a “sugar alcohol” (sorbitol, glycerol, or a combination thereof). For the sake of examination, the limitation “sugar” is chosen. Carroll teaches the solution comprises sucrose, dextrose (glucose) and fructose (column 3 lines 4-7).
Regarding claim 17, Carroll teaches the vacuum pressure can be 27 inHg (~914 mbar) (column 3 line 16), which is above 50 mbar but below atmospheric (vacuum).
Regarding claim 18, Carroll teaches the solution can include sucrose, dextrose, lactose, honey, maple syrup, or corn syrup solids (column 3 lines 6-8), all of which are construed to be “nutrients” as the substances are sugars, where sugars provide caloric value.
Regarding claim 20, Carroll does not teach the impregnating is performed for 2-5 cycles. Dejmek et al. teaches the vacuum can be applied repeatedly (column 4 lines 48-49), and that vacuum hold time to maximize de-airing and facilitate maximal replacement by the protective agent can vary based on parameters such as the plant tissue, the protective agent solution used, and dimensions of the tissue (column 4 lines 49-56). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to use 2-5 impregnating cycles as a means to vary the time under vacuum without risking cellular damage from a single, prolonged exposure, to ensure maximal de-airing and replacement of the extracellular spaces by protective agent (Dejmek et al. column 4 lines 24-27), and since the claimed number of cycles would have been used during the course of normal experimentation and optimization procedures due to such factors as the type of tissue, type of protecting agent, dimensions of the tissue, and desired degree of de-airing and replacement with protecting agent.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Dejmek et al. (US 8,563,060 B2), Knueven et al. (US 2013/0251819 A1) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 9-11, 14-18 and 20 above, and further in view of Nayyar et al. (US 6,403,134 B1).
Regarding claim 5, Carroll does not teach drying the biological soft tissue by exposing the tissue to heat after the step of vacuum impregnation. 
Nayyar et al. teaches a process for preserving biological soft tissue such as vegetables (abstract) comprising infusing the tissue with an antimicrobial cocktail, drying the infused vegetables with heat to a desired water activity, and then cooling and storing at 40oF (4.4oC) for 90 days (column 10 lines 15-16, 40-48 and 55-57). The cocktail includes Applicant disclosed protecting agents such as glycerol (column 5 line 40), glucose, fructose and sucrose (column 5 lines 32-33; column 6 lines 57-59). The process yields preserved tissue having properties similar to fresh vegetables (column 10 lines 2-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Carroll to dry the tissue with heat after vacuum impregnation and prior to cooling since Nayyar et al. teaches drying allows for adjusting shelf life such as prolonged refrigerated shelf life and ambient shelf life according to particular water activities (column 3 lines 20-28), and therefore to similarly prolong shelf life as needed and/or minimize detrimental effects to shelf life if the refrigeration conditions are unintentionally paused or broken during storage, since Nayyar et al. similarly teaches applying the drying step after exposing the tissue to the cocktail and prior to cooling, and since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 5,914,143) in view of Dejmek et al. (US 8,563,060 B2), Knueven et al. (US 2013/0251819 A1) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 9-11, 14-18 and 20 above, and further in view of Ricks et al. (US 2013/0122165 A1).
Regarding claim 12, Carroll does not specifically teach a washing step comprising immersing said object into water to saw at least sugars from the surface of the object.
Ricks et al. teaches a method for cleaning and increasing crispness of fresh produce by soaking the produce in a preservation solution (abstract; paragraph 3), where the soaked produce is removed from the solution and cooled by dunking or rinsing in cool water which closes the produce pores to close and seal in absorbed solution (paragraph 25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Carroll to also rinse the biological soft tissue of sugars, e.g. after impregnation, since the prior art acknowledges dunking or rinsing produce treated in preservation solution, to similarly facilitate cooling and retention of the protective agents, and to control the amount of agent applied to the tissue, e.g. excess solution adhered to the surface of the tissue during storage may affect the flavor or other characteristics of the tissue.
Thus the solution can be reused/recycled, allowing for reduction of manufacturing costs. Furthermore, washing/rinsing of agricultural products such as fruits and vegetables is known and common in the art, and therefore modifying Carroll to do so would have been further obvious at the time of the invention to combine prior art elements according to known methods to yield predictable results in optimizing safety, preservation and shelf life of the produce KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claim 13, Carroll teaches the impregnated tissue can be drained of the solution and subsequently refrigerated (column 6 lines 16-19). The combination applied to claim 12 above teaches a washing step to cool and remove preservation agents from the food surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to wash the tissue of the solution and then directly cool the tissue in order to ensure a desired amount of solution is retained within the tissue, thereby minimizing the risk of unwanted damage from freezing as suggested by the prior art, and also to cool the tissue as soon as possible to facilitate preservation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 5,914,143) in view of Dejmek et al. (US 8,563,060 B2), Knueven et al. (US 2013/0251819 A1) and Louvet et al. (US 7,960,176 B2) as applied to claims 1-4, 9-11, 14-18 and 20 above, and further in view of Coles et al. (US 2016/0000072 A1).
Carroll does not teach the solution comprises an additive as claimed. It is noted that the limitation “at least one additive of” is interpreted to mean only a single one of the claimed limitations is required. For the sake of examination, the limitation “1-MCP” is chosen.
Coles et al. teaches an aqueous solution comprising sugar and cyclopropene for inhibiting an ethylene response in a plant (abstract), where the cyclopropene can be 1-MCP (paragraph 21). Cyclopropenes are commonly used to delay unwanted ripening of the plant parts (paragraph 1). The reference is analogous since it is directed to preservation of biological tissue (plants) using an aqueous solution comprising sugars.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include 1-MCP in the solution since Carroll is similarly directed to prolonging preservation of the tissue, to delay unwanted ripening, and therefore to facilitate preservation during transport and storage.

Response to Arguments
The amendment to claims 12-13 changed the scope of the claims and necessitated new grounds of rejection as claim 12 now requires washing at least sugars from the surface of the object. Ricks et al. is relied on to teach this feature.
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 9 that the cooling step of Carroll cannot be equated to the cooling and extended cooling storing of the present invention. This is not persuasive since Applicant’s disclosure does not explicitly define the limitation, and therefore the limitation is given its broadest reasonable interpretation. Louvet et al. specifically teaches advantages to maintaining a cold chain (column 8 lines 43-57; column 11 lines 16-28).
In response to applicant's argument that Carroll and Dejmek are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cited prior art are directed to preservation (including cold preservation) of biological tissue such as plants using preservation agents.
Applicant argues on pages 10-11 that Carroll and Dejmek fail to teach or suggest gradually decreasing pressure from atmospheric to a minimum pressure during 1 second to 15 minutes. This is not persuasive since Dejmek teaches controlled, gradual release of vacuum pressure, over a period of 30 seconds to 60 minutes, is advantageous (column 4 lines 44-49 and 58-60).
Applicant argues Carroll does not teach cooling after vacuum treatment. This is not persuasive since Carroll teaches this feature (column 4 lines 9-12).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792            
								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792